Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “one or more virtual controller nodes, each of the one or more virtual controller nodes including one or more processors, a memory, one or more a plurality of virtual controllers stored in the memory, wherein each of the plurality of virtual controllers is executable on the one or more processors to perform control of the field devices within the industrial environment, and a supervisor stored in the memory and executable on the one or more processors to manage the operation of the one or more plurality of virtual controllers at the node;” in combination with other recited elements in independent claim 1. 

3.       Markovic et al. (U.S. Patent Application No: 20150154136 A1), the closest prior art of record, teaches a serial communications interface for connecting a first input/output module to a control module and a second input/output module and transmitting information between the first input/output module and the control module. Markovic further discloses a parallel communications interface separately connects the first input/output module to the control module and transmits information between the first input/output module and the control module and the first input/output module and the second input/output module. However, Markovic doesn’t teach “one or more virtual controller nodes, each of the one or more virtual controller nodes including one or more 

4.       Tsuchiya et al. (U.S. Patent No: 9,869,984 B2) teaches a primary process controller comprises a primary virtualizer to run in the primary process controller and a primary operating system runs on the primary virtualizer. Tsuchiya discloses a primary operating system transits from a primary state to a secondary state in a case that a control of an industrial process implemented in a plant is started.  Tsuchiya suggests an application runs on the primary operating system to control of industrial process at a constant period.  Tsuchiya further discloses a saving unit saves information representing an inner state of application in a case that the primary operating system is in the primary state. However, Tsuchiya doesn’t teach “one or more virtual controller nodes, each of the one or more virtual controller nodes including one or more processors, a memory, one or more a plurality of virtual controllers stored in the memory, wherein each of the plurality of virtual controllers is executable on the one or more processors to perform control of the field devices within the industrial environment, and a supervisor stored in the memory and executable on the one or more processors to manage the operation of the one or more plurality of virtual controllers at the node;”.


          
6.       Independent claims 19 and 29 are recites limitations similar to those noted above for independent claim 1 and is considered allowable for the same reasons noted above for claim 1.
             
7.       Dependent claims 2-42 recites limitations similar to those noted above for independent claims 1,19 and 29 are considered allowable for the same reasons noted above for claims 1,19 and 29.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                

Conclusion 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/
Primary Examiner, Art Unit 2181